FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UMG RECORDINGS, INC., a                 
Delaware corporation; UNIVERSAL
MUSIC CORP., a New York
corporation; SONGS OF UNIVERSAL,
INC., a California corporation;
UNIVERSAL-POLYGRAM
INTERNATIONAL PUBLISHING, INC., a
Delaware corporation; RONDOR
MUSIC INTERNATIONAL, INC., a
California corporation; UNIVERSAL
MUSIC-MGB NA LLC, a
California Limited Liability
Company; UNIVERSAL MUSIC-Z
TUNES LLC, a New York Limited
Liability Company; UNIVERSAL
                                        
MUSIC-MBG MUSIC PUBLISHING
LTD., a UK Company,
               Plaintiffs-Appellants,
                  v.
SHELTER CAPITAL PARTNERS LLC, a
Delaware Limited Liability
Company; SHELTER VENTURE FUND
LP, a Delaware Limited
Partnership; SPARK CAPITAL LLC, a
Delaware Limited Liability
Company; SPARK CAPITAL, L.P., a
Delaware Limited Partnership;
                                        



                            21055
21056   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS


TORNANTE COMPANY, LLC, a                
Delaware Limited Liability
Company,                                     No. 09-55902
             Defendants-Appellees,
               and                            D.C. No.
                                            2:07-cv-05744-
VEOH NETWORKS, INC., a California             AHM-AJW
corporation,
                       Defendant.
                                        
UMG RECORDINGS, INC., a                 
Delaware corporation; UNIVERSAL
MUSIC CORP., a New York
corporation; SONGS OF UNIVERSAL,
INC., a California corporation;
UNIVERSAL-POLYGRAM
INTERNATIONAL PUBLISHING, INC., a
Delaware corporation; RONDOR
MUSIC INTERNATIONAL, INC., a
California corporation; UNIVERSAL
MUSIC-MGB NA LLC, a
California Limited Liability            
Company; UNIVERSAL MUSIC-Z
TUNES LLC, a New York Limited
Liability Company; UNIVERSAL
MUSIC-MBG MUSIC PUBLISHING
LTD., a UK Company,
               Plaintiffs-Appellants,
                  v.
VEOH NETWORKS, INC., a California
corporation,
                Defendant-Appellee,
                                        
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS     21057


                and                     
SHELTER CAPITAL PARTNERS LLC, a
Delaware Limited Liability
Company; SHELTER VENTURE FUND
LP, a Delaware Limited                       No. 09-56777
Partnership; SPARK CAPITAL LLC, a
Delaware Limited Liability                    D.C. No.
                                            2:07-cv-05744-
Company; SPARK CAPITAL, L.P., a
                                              AHM-AJW
Delaware Limited Partnership;
TORNANTE COMPANY, LLC, a
Delaware Limited Liability
Company,
                       Defendants.
                                        

UMG RECORDINGS, INC., a                 
Delaware corporation; UNIVERSAL
MUSIC CORP., a New York
corporation; SONGS OF UNIVERSAL,
INC., a California corporation;
UNIVERSAL-POLYGRAM
INTERNATIONAL PUBLISHING, INC., a
Delaware corporation; RONDOR
MUSIC INTERNATIONAL, INC., a
California corporation; UNIVERSAL
MUSIC-MGB NA LLC, a
                                        
California Limited Liability
company; UNIVERSAL MUSIC-Z
TUNES LLC, a New York Limited
Liability company; UNIVERSAL
MUSIC-MBG MUSIC PUBLISHING
LTD., a UK company,
                Plaintiffs-Appellees,
                  v.
                                        
21058   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS



VEOH NETWORKS, INC., a California           No. 10-55732
corporation,                                   D.C. No.
             Defendant-Appellant.
                                           2:07-cv-05744-
                                              AHM-AJW

                                              OPINION

        Appeals from the United States District Court
            for the Central District of California
         A. Howard Matz, District Judge, Presiding

                  Argued and Submitted
             May 6, 2011—Pasadena, California

                  Filed December 20, 2011

     Before: Harry Pregerson, Raymond C. Fisher and
            Marsha S. Berzon, Circuit Judges.

                  Opinion by Judge Fisher
21062   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
                         COUNSEL

Steven A. Marenberg (argued), Brian D. Ledahl and Carter
Batsell, Irell & Manella LLP, Los Angeles, California, for the
plaintiffs-appellants-cross-appellees.

Michael S. Elkin (argued), Thomas P. Lane (argued), Jennifer
A. Golinveaux and Erin R. Ranahan, Winston & Strawn LLP,
Los Angeles, California, for the defendant-appellee-cross-
appellant.

Robert G. Badal (argued), Joel S. Cavanaugh and Emily S.
Churg, Wilmer Cutler Pickering Hale and Dorr LLP, Los
Angeles, California; Glen L. Kulik (argued) and Alisa S.
Edelson, Kulik, Gottesman, Mouton & Siegel, LLP, Sherman
Oaks, California, for the defendants-appellees.

Jeffrey G. Knowles and Julia D. Greer, Coblentz, Patch,
Duffy & Bass LLP, San Francisco, California; Eric J. Sch-
wartz, Mitchell Silberberg & Knupp LLP, Washington, D.C.,
for amici curiae Broadcast Music, Inc., and American Society
of Composers, Authors and Publishers.

Ronald L. Johnston, Sean Morris and Emilia P.E. Morris,
Arnold & Porter LLP, Los Angeles, California; Robert Gar-
rett, Arnold & Porter LLP, Washington, D.C., for amici curiae
Recording Industry Association of America, National Music
Publishers’ Association, NBC Universal Inc., and American
Federation of Musicians.

Daniel J. Popeo and Cory L. Andrews, Washington Legal
Foundation, Washington, D.C.; Clifford M. Sloan, Mary E.
Rasenberger and Christopher G. Clark, Skadden, Arps, Slate,
Meager & Flom LLP, Washington, D.C., for amicus curiae
Washington Legal Foundation.

Corynne McSherry and Michael Barclay, Electronic Frontier
Foundation & Internet Archive, San Francisco, California, for
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21063
amici curiae Electronic Frontier Foundation, Internet Archive,
American Library Association, Association of College and
Research Libraries, Association of College and Research
Libraries, Computer and Communications Industry Associa-
tion, Public Knowledge, Center for Democracy and Technol-
ogy and Netcoalition.

Matthew M. Werdegar, Michael S. Kwun and Benjamin Ber-
kowitz, Keker & Van Nest LLP, San Francisco, California,
for amici curiae eBay Inc., Facebook, Inc., Google Inc.,
IAC/InterActiveCorp., and Yahoo! Inc.


                          OPINION

FISHER, Circuit Judge:

   Veoh Networks (Veoh) operates a publicly accessible web-
site that enables users to share videos with other users. Uni-
versal Music Group (UMG) is one of the world’s largest
recorded music and music publishing companies, and includes
record labels such as Motown, Def Jam and Geffen. In addi-
tion to producing and distributing recorded music, UMG pro-
duces music videos. Although Veoh has implemented various
procedures to prevent copyright infringement through its sys-
tem, users of Veoh’s service have in the past been able, with-
out UMG’s authorization, to download videos containing
songs for which UMG owns the copyright. UMG responded
by filing suit against Veoh for direct and secondary copyright
infringement. The district court granted summary judgment to
Veoh after determining that it was protected by the Digital
Millennium Copyright Act (DMCA) “safe harbor” limiting
service providers’ liability for “infringement of copyright by
reason of the storage at the direction of a user of material that
resides on a system or network controlled or operated by or
for the service provider.” 17 U.S.C. § 512(c). We agree, and
accordingly affirm.
21064    UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
                           BACKGROUND1

   Veoh allows people to share video content over the Inter-
net. Users can view videos uploaded by other users as well as
authorized “partner content” made available by major copy-
right holders such as SonyBMG, ABC and ESPN. There are
two ways to use Veoh’s service: through a standalone soft-
ware client application launched in late 2005, or through the
veoh.com website launched in early 2006 that users access via
a standard web browser. Both services are provided free of
charge. Veoh generates revenue from advertising displayed
along with the videos. “As of April 2009, Veoh had well over
a million videos available for viewing, and users had
uploaded more than four million videos to Veoh.”

    Before a user may share a video through Veoh, he must
register at veoh.com by providing an email address, user
name and password. He must then state that he has read and
agreed to Veoh’s “Publisher Terms and Conditions” (PTC).
The PTC instructs users that they “may not submit [material]
. . . that contains any . . . infringing . . . or illegal content” and
directs that they “may only upload and publish [material] on
the Veoh Service to which [they] have sufficient rights and
licenses to permit the distribution of [their] [material] via the
Veoh Services.” The PTC agreement also gives Veoh a
license to “publicly display, publicly perform, transmit, dis-
tribute, copy, store, reproduce and/or provide” the uploaded
video “through the Veoh Service, either in its original form,
copy or in the form of an encoded work.”

   A user who wants to share a video must also agree to
Veoh’s “Terms of Use,” which give Veoh a license “to use,
reproduce, modify, distribute, prepare derivative works of,
display, publish, perform and transmit” the video. The Terms
of Use provide that “you expressly represent and warrant that
you own or have the necessary licenses, rights, consents, and
  1
   The facts are undisputed unless otherwise noted.
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21065
permissions to use and authorize Veoh to use all . . . copyright
or other proprietary rights in and to any and all [material
shared on Veoh].” Users must agree “not to (a) take any
action or (b) upload, download, post, submit or otherwise dis-
tribute or facilitate distribution of any [material] . . . through
the Veoh Service, that . . . infringes any . . . copyright.” Once
a user agrees to the PTC and Terms of Use, he may upload
a video. Each time a user begins to upload a video to Veoh’s
website, a message appears stating, “Do not upload videos
that infringe copyright, are pornographic, obscene, violent, or
any other videos that violate Veoh’s Terms of Use.”

   When a video is uploaded, various automated processes
take place. Veoh’s software automatically breaks down the
video file into smaller 256-kilobyte “chunks,” which facilitate
making the video accessible to others. Veoh’s software also
automatically converts, or “transcodes,” the video file into
Flash 7 format. This is done because “the vast majority of
internet users have software that can play videos” in this for-
mat. Veoh presets the requisite settings for the Flash conver-
sion. If the user is a “Pro” user, Veoh’s software also converts
the uploaded video into Flash 8 and MPEG-4 formats, which
are playable on some portable devices. Accordingly, when a
Pro user uploads a video, Veoh automatically creates and
retains four copies: the chunked file, the Flash 7 file, the Flash
8 file and the MPEG-4 file. None of these automated conver-
sions affects the content of the video.

   Veoh’s computers also automatically extract metadata from
information users provide to help others locate the video for
viewing. Users can provide a title, as well as tags or keywords
that describe the video, and can also select pre-set categories
describing the video, such as “music,” “faith” or “politics.”
The Veoh system then automatically assigns every uploaded
video a “permalink,” or web address, that uniquely identifies
the video and makes it available to users. Veoh employees do
21066    UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
not review the user-submitted video, title or tags before the
video is made available.2

   Veoh’s system allows users to access shared videos in two
ways. First, the video may be “streamed” from a server,
whereby the user’s web browser begins displaying the video
almost immediately, before the entire file has been transmit-
ted to the user’s computer. Depending on whether the user
stops his web browser from streaming the full video, a partial
or full copy of the video is stored temporarily on the user’s
computer. Second, the user can download a copy of the video
through Veoh’s website or client software application. Veoh
transfers a “chunked” copy of the file to the user’s computer,
and the software reassembles the chunks into a viewable
copy. The downloaded file is stored on the user’s computer in
a Veoh directory, which gives Veoh the ability to terminate
access to the files.

  Veoh employs various technologies to automatically pre-
vent copyright infringement on its system. In 2006, Veoh
adopted “hash filtering” software. Whenever Veoh disables
access to an infringing video, the hash filter also automati-
cally disables access to any identical videos and blocks any
subsequently submitted duplicates. Veoh also began develop-
ing an additional filtering method of its own, but in 2007
opted instead to adopt a third-party filtering solution produced
by a company called Audible Magic. Audible Magic’s tech-
nology takes audio “fingerprints” from video files and com-
pares them to a database of copyrighted content provided by
copyright holders. If a user attempts to upload a video that
matches a fingerprint from Audible Magic’s database of for-
bidden material, the video never becomes available for view-
ing. Approximately nine months after beginning to apply the
Audible Magic filter to all newly uploaded videos, Veoh
  2
   Veoh employees do monitor already accessible videos for pornogra-
phy, which is removed, using a “porn tool” to review thumbnail images
of uploaded videos tagged as “sexy.”
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS            21067
applied the filter to its backlog of previously uploaded videos.
This resulted in the removal of more than 60,000 videos,
including some incorporating UMG’s works. Veoh has also
implemented a policy for terminating users who repeatedly
upload infringing material, and has terminated thousands of
user accounts.

   Despite Veoh’s efforts to prevent copyright infringement
on its system, both Veoh and UMG agree that some of Veoh’s
users were able to download unauthorized videos containing
songs for which UMG owns the copyright. The parties also
agree that before UMG filed its complaint, the only notices
Veoh received regarding alleged infringements of UMG’s
works were sent by the Recording Industry Association of
America (RIAA). The RIAA notices listed specific videos
that were allegedly infringing, and included links to those vid-
eos. The notices did not assert rights to all works by the iden-
tified artists, and did not mention UMG. UMG does not
dispute that Veoh removed the material located at the links
identified in the RIAA notices.

   In September 2007, UMG filed suit against Veoh for direct,
vicarious and contributory copyright infringement, and for
inducement of infringement. UMG contended that Veoh’s
efforts to prevent copyright infringement on its system were
“too little too late” because Veoh did not adopt filtering tech-
nology until “after Veoh harbored infringing material for its
own benefit,” and initially it ran the filters only on newly
uploaded videos. UMG also argued that Veoh “remove[d]
copyrighted material only if identified specifically in a notice
of infringement,” and “[e]ven then, Veoh would only remove
the video associated with the particular URL and bit-for-bit
copies of that same video.”

   In UMG’s first amended complaint (FAC), it added three
of Veoh’s investors as defendants on theories of secondary lia-
bility.3 The Investor Defendants sought dismissal of UMG’s
  3
   The three investors, Shelter Capital LLC, Spark Capital LLC and the
Tornante Company are referred to collectively as “the Investor Defen-
dants.”
21068   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
FAC for failure to state a claim against them under Federal
Rule of Civil Procedure 12(b)(6). The district court granted
the motion to dismiss without prejudice and UMG filed a Sec-
ond Amended Complaint (SAC). The Investor Defendants
again moved to dismiss, and the district court dismissed the
claims against the Investor Defendants with prejudice, hold-
ing that UMG’s “allegations amounted to little more than
what is legally and customarily required of corporate board
members.” Final judgment on that ground was entered on
June 1, 2009.

   Veoh asserted as an affirmative defense that it is protected
by the DMCA safe harbor provisions. UMG moved for partial
summary judgment that Veoh is not entitled to protection
under the 17 U.S.C. § 512(c) safe harbor because the alleged
infringement did not qualify as “by reason of the storage [of
material] at the direction of a user.” The district court dis-
agreed and denied UMG’s motion. See UMG Recordings, Inc.
v. Veoh Networks Inc. (UMG I), 620 F. Supp. 2d 1081, 1092
(C.D. Cal. 2008). Veoh then moved for summary judgment on
the basis that it satisfied the remaining requirements of
§ 512(c). Judge Matz granted the motion in a careful and
comprehensive decision holding that Veoh met all the
§ 512(c) requirements and was thus entitled to DMCA safe
harbor protection. See UMG Recordings, Inc. v. Veoh Net-
works Inc. (UMG II), 665 F. Supp. 2d 1099, 1118 (C.D. Cal.
2009). The parties thereafter stipulated to final judgment,
which was entered on November 3, 2009.

   Veoh moved for an award of costs and attorney’s fees
under Federal Rule of Civil Procedure 68 and the Copyright
Act, 17 U.S.C. § 505. Although the district court found that
Veoh was the prevailing party “on the core issue in the litiga-
tion,” the court declined to exercise its discretion to award
Veoh fees under § 505 because Veoh “failed to demonstrate
that UMG’s legal challenge was improper, in bad faith, or
contrary to the purposes of the Copyright Act.” Because the
court concluded fees were not “properly awardable” under
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21069
§ 505, it also denied Veoh fees and costs under Rule 68. Veoh
does not challenge the denial of fees under § 505, but appeals
the denial of Rule 68 costs and fees. UMG appeals the entry
of summary judgment in Veoh’s favor and the dismissal of its
complaint against the Investor Defendants.

                          DISCUSSION

                               I.

   The district court had jurisdiction over these matters under
28 U.S.C. § 1331, and we have jurisdiction over the appeals
under 28 U.S.C. § 1291. We review de novo a district court’s
summary judgment ruling. See Rossi v. Motion Picture Ass’n
of Am. Inc., 391 F.3d 1000, 1002 (9th Cir. 2004). “Viewing
the evidence in the light most favorable to the non-moving
party,” the moving party has the “burden to show that there
are no genuine issues of material fact,” and that it is entitled
to judgment as a matter of law. Kennedy v. Allied Mut. Ins.
Co., 952 F.2d 262, 265 (9th Cir. 1991). Review of a dismissal
for failure to state a claim under Rule 12(b)(6) is likewise de
novo. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
699 (9th Cir. 1990). “On a motion to dismiss, the court
accepts the facts alleged in the complaint as true,” and
“[d]ismissal can be based on the lack of a cognizable legal
theory or the absence of sufficient facts alleged.” Id. We also
review de novo the district court’s interpretation of the Copy-
right Act, see Rossi, 391 F.3d at 1002-03, and of Rule 68, see
Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d
1016, 1020 (9th Cir. 2003).

                              II.

   “Difficult and controversial questions of copyright liability
in the online world prompted Congress to enact Title II of the
DMCA, the Online Copyright Infringement Liability Limita-
tion Act (OCILLA).” Ellison v. Robertson, 357 F.3d 1072,
1076 (9th Cir. 2004). Congress recognized that “[i]n the ordi-
21070     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
nary course of their operations service providers must engage
in all kinds of acts that expose them to potential copyright
infringement liability.” S. Rep. No. 105-190, at 8 (1998).
Although Congress was aware that the services provided by
companies like Veoh are capable of being misused to facili-
tate copyright infringement, it was loath to permit the specter
of liability to chill innovation that could also serve substantial
socially beneficial functions. Congress decided that “by limit-
ing [service providers’] liability,” it would “ensure[ ] that the
efficiency of the Internet will continue to improve and that the
variety and quality of services on the Internet will continue to
expand.” Id. To that end, OCILLA created four safe harbors
that preclude imposing monetary liability on service providers
for copyright infringement that occurs as a result of specified
activities. The district court concluded that Veoh qualified for
one such safe harbor, under 17 U.S.C. § 512(c). UMG chal-
lenges that determination and the consequent entry of sum-
mary judgment in Veoh’s favor.

   [1] There are a number of requirements that must be met
for a “service provider” like Veoh to receive § 512(c) safe
harbor protection.4 Section 512(c) provides in relevant part:

      (c) Information residing on systems or networks at
      direction of users. —

      (1) In general. — A service provider shall not be lia-
      ble for monetary relief, or, except as provided in
      subsection (j), for injunctive or other equitable relief,
      for infringement of copyright by reason of the stor-
      age at the direction of a user of material that resides
      on a system or network controlled or operated by or
      for the service provider, if the service provider —
  4
   We assume without deciding that Veoh qualifies as a “service provid-
er” because UMG does not contend otherwise.
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS          21071
         (A)(i) does not have actual knowledge that
         the material or an activity using the mate-
         rial on the system or network is infringing;

         (ii) in the absence of such actual knowl-
         edge, is not aware of facts or circumstances
         from which infringing activity is apparent;
         or

         (iii) upon obtaining such knowledge or
         awareness, acts expeditiously to remove, or
         disable access to, the material;

         (B) does not receive a financial benefit
         directly attributable to the infringing activ-
         ity, in a case in which the service provider
         has the right and ability to control such
         activity; and

         (C) upon notification of claimed infringe-
         ment as described in paragraph (3),
         responds expeditiously to remove, or dis-
         able access to, the material that is claimed
         to be infringing or to be the subject of
         infringing activity.

    On appeal, UMG contends that three of these requirements
were not met. First, UMG argues that the alleged infringing
activities do not fall within the plain meaning of “infringe-
ment of copyright by reason of the storage [of material] at the
direction of a user,” a threshold requirement under
§ 512(c)(1). Second, UMG argues that genuine issues of fact
remain about whether Veoh had actual knowledge of infringe-
ment, or was “aware of facts or circumstances from which
infringing activity [wa]s apparent” under § 512(c)(1)(A).
Finally, UMG argues that it presented sufficient evidence that
Veoh “receive[d] a financial benefit directly attributable to
. . . infringing activity” that it had the right and ability to con-
21072     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
trol under § 512(c)(1)(B). We disagree on each count, and
accordingly we affirm the district court.5

                                    A.

   [2] We must first decide whether the functions automati-
cally performed by Veoh’s software when a user uploads a
video fall within the meaning of “by reason of the storage at
the direction of a user.” 17 U.S.C. § 512(c)(1). Although
UMG concedes that “[s]torage on computers involves making
a copy of the underlying data,” it argues that “nothing in the
ordinary definition of ‘storage’ encompasses” the automatic
processes undertaken to facilitate public access to user-
uploaded videos. Facilitation of access, UMG argues, goes
beyond “storage.” Therefore the creation of chunked and
Flash files and the streaming and downloading of videos fall
outside § 512(c). UMG also contends that these automatic
processes are not undertaken “at the direction of the user.”

   [3] The district court concluded that UMG’s reading of
§ 512(c) was too narrow, wrongly requiring “that the infring-
ing conduct be storage,” rather than be “ ‘by reason of the
storage,’ ” as its terms provide. UMG I, 620 F. Supp. 2d at
1088-89 (quoting § 512(c)) (emphasis in original). We agree
  5
    We do not address whether Veoh adopted and reasonably implemented
a repeat infringer termination policy as required by § 512(i), or whether,
upon notification, Veoh expeditiously removed or disabled access to
infringing material under § 512(c)(1)(C). Although UMG contested those
points in the district court, its only mention of them on appeal was in a
footnote in its opening brief stating summarily that the district court also
committed reversible error “in holding that no genuine issues of fact
existed as to whether Veoh satisfied the requirements” of those provisions,
but “[d]ue to space constraints, UMG focuses on errors in the District
Court’s ruling concerning subsections 512(c)(1)(A) and (B).” Given that
UMG presented no argument on these points, Veoh declined to address
them in its answering brief. Accordingly, we will not discuss them either.
See Retlaw Broad. Co. v. NLRB, 53 F.3d 1002, 1005 n.1 (9th Cir. 1995)
(“Although the issue . . . is summarily mentioned in [the] opening brief,
it has not been fully briefed, and we therefore decline to address it.”).
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21073
that the phrase “by reason of the storage at the direction of the
user” is broader causal language than UMG contends, “clearly
meant to cover more than mere electronic storage lockers.” Id.
at 1088. We hold that the language and structure of the stat-
ute, as well as the legislative intent that motivated its enact-
ment, clarify that § 512(c) encompasses the access-facilitating
processes that automatically occur when a user uploads a
video to Veoh.

   [4] UMG’s argument that the district court too broadly
construed the scope of § 512(c) rests in part on UMG’s con-
tention that the DMCA’s “by reason of” language should be
interpreted in the same way as similar language in the Racke-
teer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. §§ 1961-1968. RICO provides that “[a]ny person
injured in his business or property by reason of a violation of
section 1962 of this chapter may sue therefor.” 18 U.S.C.
§ 1964(c). In Holmes v. Securities Investor Protection Corp.,
503 U.S. 258, 268 (1992), the Supreme Court held that
RICO’s “by reason of” language required proximate causa-
tion. UMG contends that we should thus read § 512(c)’s “by
reason of storage” to mean that infringement must be proxi-
mately caused by the storage, rather than caused by the access
that the storage facilitates.

   [5] Ordinarily we presume that “similar language in simi-
lar statutes should be interpreted similarly.” United States v.
Sioux, 362 F.3d 1241, 1246 (9th Cir. 2004); see also North-
cross v. Bd. of Educ. of Memphis City Schs., 412 U.S. 427,
428 (1973) (noting that the “similarity of language” in two
statutes is an indicator that the statutes “should be interpreted
pari passu,” particularly when they “share a common raison
d’etre” (internal quotations omitted)). In this case, however,
there are important differences between the statutes and their
purposes. The reasoning underlying Holmes counsels against
extending its reading to the DMCA, and the language and
structure of § 512(c) compel us to conclude that it should not
be interpreted in the same manner as RICO.
21074     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
   The Holmes Court began its analysis by recognizing that
“by reason of” “can, of course, be read to mean that . . . the
defendant’s violation was a ‘but for’ cause of plaintiff’s inju-
ry.” 503 U.S. at 265-66.6 Ultimately, however, Holmes held
that the “unlikelihood that Congress meant to allow all factu-
ally injured plaintiffs to recover persuades us that RICO
should not get such an expansive reading.” Id. at 266. Holmes
explained that “[t]he key to the better interpretation lies in
some statutory history,” and traced the “by reason of” lan-
guage back to § 4 of the Clayton Act, which courts had long
held required proximate causation. Id. at 267. Because RICO
was specifically modeled on § 4, Holmes concluded that the
Clayton Act’s interpretation was particularly persuasive. See
id. at 267-68.

   Holmes also explained that “such directness of relation-
ship” between the harm and the alleged wrong is a “central
element[ ]” of “Clayton Act causation” for three primary rea-
sons, and, significantly, concluded that all three “apply with
equal force to suits under [RICO].” Id. at 269-70. First, “the
less direct an injury is, the more difficult it becomes to ascer-
tain the amount of a plaintiff’s damages attributable to the
violation.” Id. at 269. Second, “recognizing claims of the indi-
rectly injured would force courts to adopt complicated rules
apportioning damages among plaintiffs removed at different
levels of injury from the violative acts, to obviate the risk of
multiple recoveries.” Id. “And, finally, the need to grapple
   6
     “ ‘But for’ causation is a short way of saying ‘[t]he defendant’s con-
duct is a cause of the event if the event would not have occurred but for
that conduct.’ It is sometimes stated as ‘sine qua non’ causation, i.e.,
‘without which not . . . .’ ” Boeing Co. v. Cascade Corp., 207 F.3d 1177,
1183 (9th Cir. 2000). “In determining whether a particular factor was a
but-for cause of a given event, we begin by assuming that that factor was
present at the time of the event, and then ask whether, even if that factor
had been absent, the event nevertheless would have transpired in the same
way.” Price Waterhouse v. Hopkins, 490 U.S. 228, 240 (1989) (plurality
opinion), superseded in part by statute on other grounds as recognized in
Raytheon Co. v. Hernandez, 540 U.S. 44 (2003).
           UMG RECORDINGS v. SHELTER CAPITAL PARTNERS                     21075
with these problems is simply unjustified by the general inter-
est in deterring injurious conduct, since directly injured vic-
tims can generally be counted on to vindicate the law as
private attorneys general, without any of the problems atten-
dant upon suits by plaintiffs injured more remotely.” Id. at
269-70.

   [6] None of these concerns applies to the DMCA, which,
unlike the Clayton Act and RICO, involves a narrow affirma-
tive defense rather than the expansion of liability. Further,
unlike in Holmes, there is no indication that Congress mod-
eled the DMCA on the Clayton Act or RICO. We are there-
fore doubtful that in this quite different context, Holmes’ strict
reading of “by reason of” is what Congress intended.7

   Our doubts are confirmed by the fact that UMG’s reading
  7
    A number of other courts have concluded, outside the RICO and Clay-
ton Act context, that “by reason of” should be read to require only “but
for” rather than proximate causation. See, e.g., Gross v. FBL Fin. Servs.,
Inc., 129 S. Ct. 2343, 2350 (2009) (“The words ‘because of’ mean ‘by rea-
son of: on account of.’ Thus, the ordinary meaning of the ADEA’s require-
ment that an employer took adverse action ‘because of’ age is that age was
the ‘reason’ that the employer decided to act. To establish a disparate-
treatment claim under the plain language of the ADEA, therefore, a plain-
tiff must prove that age was the ‘but-for’ cause of the employer’s adverse
decision.” (citations omitted) (emphasis added)); Robinson Knife Mfg. Co.
v. C.I.R., 600 F.3d 121, 131-32 (2d Cir. 2010) (holding that in 26 C.F.R.
§ 1.263A-1(e)(3)(i), the language “ ‘directly benefit or are incurred by rea-
son of’ boils down to a but-for causation test”); Spirtas Co. v. Ins. Co. of
Pa., 555 F.3d 647, 652 (8th Cir. 2009) (holding that the “language ‘by rea-
son of having executed any bond’ is unambiguous and sets forth a simple
cause-in-fact or ‘but-for’ causation test.”); New Directions Treatment
Servs. v. City of Reading, 490 F.3d 293, 301 n.4 (3d Cir. 2007) (“[T]he
ADA prohibits discrimination against an individual ‘by reason of such dis-
ability.’ . . . [T]his language . . . clearly establishes that the . . . ADA . . .
requires only but for causation.” (citations omitted)); Pacific Ins. Co. v.
Eaton Vance Mgmt., 369 F.3d 584, 589 (1st Cir. 2004) (“[W]e consider
the language unambiguous: ‘by reason of’ means ‘because of,’ Black’s
Law Dictionary 201 (6th ed. 1990), and thus necessitates an analysis at
least approximating a ‘but-for’ causation test.”).
21076     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
of the “by reason of” language would create internal statutory
conflicts. By its terms, § 512(c) presupposes that service pro-
viders will provide access to users’ stored material, and we
would thus contravene the statute if we held that such access
disqualified Veoh from the safe harbor. Section 512(c) codi-
fies a detailed notice and takedown procedure by which copy-
right holders inform service providers of infringing material
accessible through their sites, and service providers then “dis-
able access to” such materials. 17 U.S.C. § 512(c)(1)(A)(iii),
(c)(1)(C) & (c)(3)(A)(iii) (emphasis added). This carefully
considered protocol, and the statute’s attendant references to
“disabl[ing] access” to infringing materials, see id., would be
superfluous if we accepted UMG’s constrained reading of the
statute. See Greenwood v. CompuCredit Corp., 615 F.3d
1204, 1209 (9th Cir. 2010) (“We must, if possible, interpret
a statute such that all its language is given effect, and none of
it is rendered superfluous.” (citing TRW Inc. v. Andrews, 534
U.S. 19, 31 (2001))). Indeed, it is not clear how copyright
holders could even discover infringing materials on service
providers’ sites to notify them as the protocol dictates if
§ 512(c) did not contemplate that there would be access to the
materials.8

   [7] We do not find persuasive UMG’s effort to reconcile
the internal contradictions its reading of the statute creates by
positing that Congress must have meant § 512(c) to protect
only “web hosting” services. Web hosts “host” websites on
their servers, thereby “mak[ing] storage resources available to
website operators.” The thrust of UMG’s argument seems to
be that web hosts do not undertake the sorts of accessibility-
  8
   One commentator discussing the district court’s decision in this case
observed that “[UMG’s] interpretation would have rendered the safe har-
bor a complete nullity. Virtually all [service providers] that host third-
party content — ranging from website hosting companies such as
GoDaddy to content companies such as MySpace, Facebook, or YouTube
— host such content so that it can be shared with others over the internet.”
See Edward Lee, Decoding the DMCA Safe Harbors, 32 Colum. J.L. &
Arts 233, 261 (2009).
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21077
facilitating functions that Veoh does, and thus the services
they perform “fit within the ordinary meaning of ‘storage,’ ”
and thereby “harmoniz[e]” with the notice and takedown pro-
cedures. UMG’s theory fails to account for the reality that
web hosts, like Veoh, also store user-submitted materials in
order to make those materials accessible to other Internet
users. The reason one has a website is so that others may view
it. As amici note, these access activities define web hosting —
if the web host only stored information for a single user, it
would be more aptly described as an online back-up service.
See Brief for Electronic Frontier Found. et al. as Amici Curiae
Supporting Appellees at 15, UMG Recordings, Inc. v. Veoh
Networks, Inc., No. 09-56777 (9th Cir. 2011).

   [8] In addition, the technological processes involved in
providing web hosting services require those service provid-
ers to make, transmit and download multiple copies of users’
stored materials. To create a website, the user uploads content
to the web host’s computers, which make an initial copy.
“Content may be any number of things — family photos,
poems, . . . even sound clips and movies.” Preston Gralla,
How The Internet Works 132 (2d ed. 1999). Then, when
another Internet user wants to access the website by clicking
a link or entering the URL, all the website’s relevant content
is transmitted to the user’s computer, where another copy is
automatically made by the user’s web browser software in
order to assemble the materials for viewing and listening. See
id. at 157. To carry out their function of making websites
available to Internet users, web hosting services thus routinely
copy content and transmit it to Internet users. See id. We can-
not see how these access-facilitating processes are meaning-
fully distinguishable from Veoh’s for § 512(c)(1) purposes.

   Further, the language of the statute recognizes that one is
unlikely to infringe a copyright by merely storing material
that no one could access, and so includes activities that go
beyond storage. Section 512(c)(1)(A)(i) so recognizes in stat-
ing “the material or an activity using the material . . . is
21078     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
infringing.” (Emphasis added.) Section 512(c)(1)(A)(ii) simi-
larly addresses “infringing activity.” Section 512(c)(1)(A)(iii)
also reinforces this reading by requiring the service provider
“to remove, or disable access to, the material,” suggesting
that if the material were still being stored by the service pro-
vider, but was inaccessible, it might well not be infringing.
(Emphasis added.)

   Finally, if Congress wanted to confine § 512(c) exclusively
to web hosts rather than reach a wider range of service pro-
viders, we very much doubt it would have done so with the
oblique “by reason of storage” language. We presume that
Congress instead would have taken the more straightforward
course of clarifying in the definition of “service provider”
that, as it applies to § 512(c), only web hosts qualify. Indeed,
Congress already gives two definitions of “service provi-
der[s]” — one narrow definition specific to § 512(a), and one
broader definition that applies to the rest of § 512.9 We there-
fore see no basis for adopting UMG’s novel theory that Con-
gress intended § 512(c) to protect only web hosting services.10
  9
    Section 512(k)(1)(A) provides that, “As used in subsection (a), the
term ‘service provider’ means an entity offering the transmission, routing,
or providing of connections for digital online communications, between or
among points specified by a user, of material of the user’s choosing, with-
out modification to the content of the material as sent or received.” By
contrast, § 512(k)(1)(B) provides that, “As used in this section, other than
subsection (a), the term ‘service provider’ means a provider of online ser-
vices or network access, or the operator of facilities therefor, and includes
an entity described in subparagraph (A).”
   10
      We are also unpersuaded by UMG’s argument that “the District Court
used one activity — ‘storage’ — to immunize other activities,” in viola-
tion of § 512(n). We certainly agree that this would be improper —
§ 512(n) clearly states that “[w]hether a service provider qualifies for the
limitation on liability in any one of those subsections . . . shall not affect
a determination of whether that service provider qualifies for the limita-
tions on liability under any other such subsection.” But we do not under-
stand Veoh to argue, or the district court to have held, that a service
provider qualifying under § 512(c) necessarily also qualifies under any
other safe harbor. Rather, we affirm the district court’s holding that the
          UMG RECORDINGS v. SHELTER CAPITAL PARTNERS                 21079
   OCILLA’s two “service provider” definitions also under-
mine UMG’s argument that the automatic processes that make
user-uploaded videos accessible are not undertaken “at the
direction of the user.” The narrower definition that applies
exclusively to § 512(a), which governs conduit-only func-
tions, expressly excludes service providers that “modif[y] [ ]
the content of the material as sent or received.” 17 U.S.C.
§ 512(k)(1)(A). Under the broader definition applying to
§ 512(c), by contrast, there is no limitation on the service pro-
vider’s ability to modify user-submitted material to facilitate
storage and access, as Veoh’s automatic processes do. See Io
Grp., Inc. v. Veoh Networks, Inc., 586 F. Supp. 2d 1132, 1147
(N.D. Cal. 2008). Had Congress intended to include such a
limitation, it would have said so expressly and unambigu-
ously, as it did in the narrower definition of “service provid-
er.” See id.

   [9] “Veoh has simply established a system whereby soft-
ware automatically processes user-submitted content and
recasts it in a format that is readily accessible to its users.” Id.
at 1148. Veoh does not actively participate in or supervise file
uploading, “[n]or does it preview or select the files before the
upload is completed.” Id. Rather, this “automated process” for
making files accessible “is initiated entirely at the volition of
Veoh’s users.” Id.; see also CoStar Grp., Inc. v. Loopnet, Inc.,

“by reason of storage” language in § 512(c) itself covers the access-
facilitating automatic functions Veoh’s system undertakes, without being
supplemented by any other subsection. These functions are “separate and
distinct,” 17 U.S.C. § 512(n), from the “transmitting, routing, or providing
connections” protected under § 512(a), which addresses “[t]ransitory digi-
tal network communications” where the service provider “merely acts as
a conduit for infringing material without storing, caching, or providing
links to copyrighted material,” and thus “has no ability to remove the
infringing material from its system or disable access to the infringing
material.” In re Charter Commc’ns, Inc., Subpoena Enforcement Matter,
393 F.3d 771, 776 (8th Cir. 2005); see also Ellison, 357 F.3d at 1081 (dis-
cussing § 512(a) “conduit service provider[s]”).
21080     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
373 F.3d 544, 555 (4th Cir. 2004). We therefore hold that
Veoh has satisfied the threshold requirement that the infringe-
ment be “by reason of the storage at the direction of a user of
material” residing on Veoh’s system. 17 U.S.C. § 512(c)(1).

                                     B.

   [10] Under § 512(c)(1)(A), a service provider can receive
safe harbor protection only if it “(i) does not have actual
knowledge that the material or an activity using the material
on the system or network is infringing;” “(ii) in the absence
of such actual knowledge, is not aware of facts or circum-
stances from which infringing activity is apparent; or” “(iii)
upon obtaining such knowledge or awareness, acts expedi-
tiously to remove, or disable access to, the material.”11 UMG
has never disputed that when Veoh became aware of allegedly
infringing material as a result of the RIAA’s DMCA notices,
it removed the files. Rather, it argues that Veoh had knowl-
edge or awareness of other infringing videos that it did not
remove. The district court found that UMG failed to rebut
Veoh’s showing “that when it did acquire knowledge of alleg-
edly infringing material — whether from DMCA notices,
informal notices, or other means — it expeditiously removed
such material.” UMG II, 665 F. Supp. 2d at 1107. UMG
argues on appeal that the district court erred by improperly
construing the knowledge requirement to unduly restrict the
circumstances in which a service provider has “actual knowl-
edge” under subsection (i) and setting too stringent a standard
for what we have termed “red flag” awareness based on facts
or circumstances from which infringing activity is apparent
   11
      We note that, to be coherent, the statute must be read to have an
implicit “and” between § 512(c)(1)(A)(i) and (ii). We thus treat the provi-
sions as stating that to qualify for the safe harbor, a service provider must
either (1) have no actual knowledge and no “aware[ness] of facts or cir-
cumstances from which infringing activity is apparent” or (2) expedi-
tiously remove or disable access to infringing material of which it knows
or is aware.
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21081
under subsection (ii). We hold that the district court properly
construed these requirements.

                               1.

   [11] It is undisputed that, until the filing of this lawsuit,
UMG “had not identified to Veoh any specific infringing
video available on Veoh’s system.” UMG’s decision to forgo
the DMCA notice protocol “stripped it of the most powerful
evidence of a service provider’s knowledge — actual notice
of infringement from the copyright holder.” Corbis Corp. v.
Amazon.com, Inc., 351 F. Supp. 2d 1090, 1107 (W.D. Wash.
2004) (citing 3 M. Nimmer & D. Nimmer, Nimmer on Copy-
right § 12B.04(A)(3), at 12B-53 [hereinafter “Nimmer”]); see
also Io Grp., 586 F. Supp. 2d at 1148. Nevertheless, UMG
contends that Veoh hosted a category of copyrightable content
— music — for which it had no license from any major music
company. UMG argues Veoh thus must have known this con-
tent was unauthorized, given its general knowledge that its
services could be used to post infringing material. UMG urges
us to hold that this sufficiently demonstrates knowledge of
infringement. We cannot, for several reasons.

   As an initial matter, contrary to UMG’s contentions, there
are many music videos that could in fact legally appear on
Veoh. “Among the types of videos subject to copyright pro-
tection but lawfully available on Veoh’s system were videos
with music created by users and videos that Veoh provided
pursuant to arrangements it reached with major copyright
holders, such as SonyBMG.” UMG II, 665 F. Supp. 2d at
1109. Further, Congress’ express intention that the DMCA
“facilitate making available quickly and conveniently via the
Internet . . . movies, music, software, and literary works” —
precisely the service Veoh provides — makes us skeptical
that UMG’s narrow interpretation of § 512(c) is plausible. S.
Rep. No. 105-190, at 8. Finally, if merely hosting material
that falls within a category of content capable of copyright
protection, with the general knowledge that one’s services
21082   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
could be used to share unauthorized copies of copyrighted
material, was sufficient to impute knowledge to service pro-
viders, the § 512(c) safe harbor would be rendered a dead let-
ter: § 512(c) applies only to claims of copyright infringement,
yet the fact that a service provider’s website contained copy-
rightable material would remove the service provider from
§ 512(c) eligibility.

   [12] Cases analyzing knowledge in the secondary copy-
right infringement context also counsel against UMG’s gen-
eral knowledge approach. In Sony Corp. of America v.
Universal City Studios, Inc., 464 U.S. 417 (1984), the
Supreme Court held that there was “no precedent in the law
of copyright for the imposition of” liability based on the the-
ory that the defendant had “sold equipment with constructive
knowledge of the fact that their customers may use that equip-
ment to make unauthorized copies of copyrighted material.”
Id. at 439. So long as the product was “capable of substantial
noninfringing uses,” the Court refused to impute knowledge
of infringement. Id. at 442. Applying Sony to the Internet con-
text, we held in A&M Records, Inc. v. Napster, Inc., 239 F.3d
1004 (9th Cir. 2001), that “if a computer system operator
learns of specific infringing material available on his system
and fails to purge such material from the system, the operator
knows of and contributes to direct infringement.” Id. at 1021.
But “absent any specific information which identifies infring-
ing activity, a computer system operator cannot be liable for
contributory infringement merely because the structure of the
system allows for the exchange of copyrighted material.” Id.

   Requiring specific knowledge of particular infringing activ-
ity makes good sense in the context of the DMCA, which
Congress enacted to foster cooperation among copyright hold-
ers and service providers in dealing with infringement on the
Internet. See S. Rep. No. 105-190, at 20 (noting OCILLA was
intended to provide “strong incentives for service providers
and copyright owners to cooperate to detect and deal with
copyright infringements”); H.R. Rep. No. 105-551, pt. 2, at 49
          UMG RECORDINGS v. SHELTER CAPITAL PARTNERS                21083
(1998) (same). Copyright holders know precisely what mate-
rials they own, and are thus better able to efficiently identify
infringing copies than service providers like Veoh, who can-
not readily ascertain what material is copyrighted and what is
not. See S. Rep. No. 105-190, at 48; (“[A] [service] provider
could not be expected, during the course of its brief catalogu-
ing visit, to determine whether [a] photograph was still pro-
tected by copyright or was in the public domain; if the
photograph was still protected by copyright, whether the use
was licensed; and if the use was not licensed, whether it was
permitted under the fair use doctrine.”); H.R. Rep. No. 105-
551, pt. 2, at 57-58 (same).

   These considerations are reflected in Congress’ decision to
enact a notice and takedown protocol encouraging copyright
holders to identify specific infringing material to service pro-
viders. They are also evidenced in the “exclusionary rule” that
prohibits    consideration      of    substantially    deficient
§ 512(c)(3)(A) notices for purposes of “determining whether
a service provider has actual knowledge or is aware of facts
and circumstances from which infringing activity is appar-
ent.” 17 U.S.C. § 512(c)(3)(B)(i); see also H.R. Rep. No. 105-
551, pt. 2, at 56 (explaining this provision); Nimmer
§ 12B.04(B)(4)(c) (“[T]he copyright owner bears the burden
of demonstrating knowledge independently of the failed noti-
fication.”). Congress’ intention is further reflected in the
DMCA’s direct statement that “[n]othing in this section shall
be construed to condition the applicability of subsections (a)
through (d) on . . . a service provider monitoring its service
or affirmatively seeking facts indicating infringing activity.”
17 U.S.C. § 512(m).12 Congress made a considered policy
  12
     We are not persuaded by UMG’s argument that § 512(m)’s title, “Pro-
tection of privacy,” should cause us to read the provision differently.
“Headings and titles are not meant to take the place of the detailed provi-
sions of the text.” Greenwood, 615 F.3d at 1212 (quoting Bhd. of R.R.
Trainmen v. Balt. & Ohio R.R., Co., 331 U.S. 519, 528-29 (1947)) (inter-
nal quotation marks and alteration omitted). Even if privacy was the impe-
21084     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
determination that the “DMCA notification procedures
[would] place the burden of policing copyright infringement
— identifying the potentially infringing material and ade-
quately documenting infringement — squarely on the owners
of the copyright.” Perfect 10, Inc. v. CCBill LLC, 488 F.3d
1102, 1113 (9th Cir. 2007). In parsing § 512(c)(3), we have
“decline[d] to shift [that] substantial burden from the copy-
right owner to the provider.” Id.

   [13] UMG asks us to change course with regard to
§ 512(c)(1)(A) by adopting a broad conception of the knowl-
edge requirement. We see no principled basis for doing so.
We therefore hold that merely hosting a category of copy-
rightable content, such as music videos, with the general
knowledge that one’s services could be used to share infring-
ing material, is insufficient to meet the actual knowledge
requirement under § 512(c)(1)(A)(i).

   [14] We reach the same conclusion with regard to the
§ 512(c)(1)(A)(ii) inquiry into whether a service provider is
“aware of facts or circumstances from which infringing activ-
ity is apparent.” The district court’s conception of this “red
flag test” properly followed our analysis in CCBill, which
reiterated that the burden remains with the copyright holder
rather than the service provider. See id. at 1114. The plaintiffs
in CCBill argued that there were a number of red flags that
made it apparent infringing activity was afoot, noting that the
defendant hosted sites with names such as “illegal.net” and
“stolencelebritypics.com,” as well as password hacking web-
sites, which obviously infringe. See id. We disagreed that
these were sufficient red flags because “[w]e do not place the

tus for this subsection, nothing in § 512(m) suggests that this should limit
its application. As the district court noted, the statute’s text “could hardly
be more straightforward,” UMG II, 665 F. Supp. 2d at 1113 n.17, and
“where the plain text of the statute is unambiguous, ‘the heading of a sec-
tion cannot limit the plain meaning of the text,’ ” Greenwood, 615 F.3d
at 1212 (quoting Bhd. of R.R. Trainmen, 331 U.S. at 528-29).
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21085
burden of determining whether [materials] are actually illegal
on a service provider,” and “[w]e impose no such investiga-
tive duties on service providers.” Id. For the same reasons, we
hold that Veoh’s general knowledge that it hosted copyright-
able material and that its services could be used for infringe-
ment is insufficient to constitute a red flag.

                               2.

   We are not persuaded that UMG’s other purported evidence
of Veoh’s actual or apparent knowledge of infringement war-
rants trial. First, UMG points to the tagging of videos on
Veoh’s service as “music videos.” Relying on the theory
rejected above, UMG contends that this demonstrates Veoh’s
knowledge that it hosted a category of infringing content.
Relatedly, UMG argues that Veoh’s purchase of certain
search terms through the Google AdWords program demon-
strates knowledge of infringing activity because some of the
terms purchased, such as “50 Cent,” “Avril Lavigne” and
“Britney Spears,” are the names of UMG artists. However,
artists are not always in exclusive relationships with recording
companies, so just because UMG owns the copyrights for
some Britney Spears songs does not mean it owns the copy-
right for all Britney Spears songs. Indeed, 50 Cent, Avril
Lavigne and Britney Spears are also affiliated with Sony-
BMG, which gave Veoh permission to stream its videos by
these artists. Furthermore, even if Veoh had not had such per-
mission, we recognize that companies sometimes purchase
search terms they believe will lead potential customers to
their websites even if the terms do not describe goods or ser-
vices the company actually provides. For example, a sunglass
company might buy the search terms “sunscreen” or “vaca-
tion” because it believed that people interested in such
searches would often also be interested in sunglasses. Accord-
ingly, Veoh’s search term purchases do little to demonstrate
that it knew it hosted infringing material.

  UMG also argues that Veoh’s removal of unauthorized
content identified in RIAA notices demonstrates knowledge,
21086   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
even if Veoh complied with § 512(c)’s notice and takedown
procedures. According to UMG, Veoh should have taken the
initiative to use search and indexing tools to locate and
remove from its website any other content by the artists iden-
tified in the notices. Relatedly, UMG argues that some of the
videos on Veoh that had been pulled from MTV or other
broadcast television stations bore information about the artist,
song title and record label. UMG contends that Veoh should
have used this information to find and remove unauthorized
videos. As we have explained, however, to so require would
conflict with § 512(m), § 512(c)(1)(C) and CCBill’s refusal to
“impose . . . investigative duties on service providers.” 488
F.3d at 1114. It could also result in removal of noninfringing
content.

   UMG also points to news articles discussing the availability
of copyrighted materials on Veoh. One article reported that
“several major media companies . . . say that Veoh.com has
been among the least aggressive video sharing sites in fight-
ing copyrighted content,” and has thus “become a haven for
pirated content.” Brad Stone, Veoh’s Vexing Visitor Numbers,
N.Y. Times Bits Blog (July 15, 2007, 9:35 AM),
http://bits.blogs.nytimes.com/2007/07/15/veohs-vexing-
visitor-numbers/. Another article reported that,

    Veoh Networks CEO Dmitry Shapiro acknowledges
    that only a week after the company’s official debut,
    Veoh.com is host to a wide range of unauthorized
    and full-length copies of popular programs. But Sha-
    piro says it’s not his upstart company’s fault: . . .
    “We have a policy that specifically states that when
    we see copyright material posted, we take it down,”
    Shapiro said. “This problem is the democratization
    of publishing. Anyone can now post a video to the
    Internet. Sometimes the material belongs to someone
    else. We take this very seriously.”

Greg Sandoval, A new copyright battlefield: Veoh Networks,
CNET News (Feb. 21, 2007, 4:00 AM), http://news.cnet.com/
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS             21087
A-new-copyright-battlefield-Veoh-Networks/2100-1026_3-
6160860.html. UMG elicited deposition testimony from Sha-
piro that he had heard of these articles, and was aware that,
“from time to time,” “material belonging to someone else
end[ed] up on” Veoh. UMG argues that this evidence of
knowledge that, as a general matter, unauthorized materials
had been previously posted on Veoh is sufficient to meet the
§ 512(c)(1)(A) requirements.

   At base, this argument relies on UMG’s primary theory,
which we rejected above. Here, as well, more specific infor-
mation than UMG has adduced is required. The DMCA’s
detailed notice and takedown procedure assumes that, “from
time to time,” “material belonging to someone else ends up”
on service providers’ websites, and establishes a process for
ensuring the prompt removal of such unauthorized material.
If Veoh’s CEO’s acknowledgment of this general problem
and awareness of news reports discussing it was enough to
remove a service provider from DMCA safe harbor eligibility,
the notice and takedown procedures would make little sense
and the safe harbors would be effectively nullified. We cannot
conclude that Congress intended such a result, and we there-
fore hold that this evidence is insufficient to warrant a trial.

   UMG comes closer to meeting the § 512(c)(1)(A) require-
ments with its evidence of emails sent to Veoh executives and
investors by copyright holders and users identifying infring-
ing content. One email, sent by the CEO of Disney, a major
copyright holder, to Michael Eisner, a Veoh investor, stated
that the movie Cinderella III and various episodes from the
television show Lost were available on Veoh without Dis-
ney’s authorization. If this notification had come from a third
party, such as a Veoh user, rather than from a copyright
holder, it might meet the red flag test because it specified par-
ticular infringing material.13 As a copyright holder, however,
   13
      Of course, even then it would not be obvious how Veoh’s awareness
of apparent infringement of Disney’s copyrights over movies and televi-
sion shows would advance UMG’s claims that Veoh hosted unauthorized
UMG music videos.
21088     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
Disney is subject to the notification requirements in
§ 512(c)(3), which this informal email failed to meet. Accord-
ingly, this deficient notice “shall not be considered under
paragraph (1)(A) in determining whether a service provider
has actual knowledge or is aware of facts or circumstances
from which infringing activity is apparent.” 17 U.S.C.
§ 512(c)(3)(B)(i). Further, even if this email could have cre-
ated actual knowledge or qualified as a red flag, Eisner’s
email in response assured Disney that he would instruct Veoh
to “take it down,” and Eisner copied Veoh’s founder to ensure
this happened “right away.” UMG nowhere alleges that the
offending material was not immediately removed, and accord-
ingly Veoh would be saved by § 512(c)(1)(A)(iii), which pre-
serves the safe harbor for service providers with such
knowledge so long as they “act[ ] expeditiously to remove, or
disable access to, the material.”

   UMG also points to an email from a Veoh user whose
video was rejected for containing infringing content. Upset
that Veoh would not post his unauthorized material, he stated
that he had seen “plenty of [other] copyright infringement
material” on the site, and identified another user who he said
posted infringing content. It is possible that this email would
be sufficient to constitute a red flag under § 512(c)(1)(A)(ii),
even though it would not qualify as sufficient notice from a
copyright holder under § 512(c)(3). But even assuming that is
so, UMG has not specifically alleged that Veoh failed to
expeditiously remove the infringing content identified by the
user’s email, or that the content at issue was owned by UMG.
Accordingly, this too fails to create a genuine issue of mate-
rial fact regarding Veoh’s knowledge of infringement.14
  14
     We do not credit UMG’s contention that the district court conflated
the actual knowledge and red flag awareness tests. A user email informing
Veoh of infringing material and specifying its location provides a good
example of the distinction. Although the user’s allegations would not give
Veoh actual knowledge under § 512(c)(1)(A)(i), because Veoh would
have no assurance that a third party who does not hold the copyright in
question could know whether the material was infringing, the email could
act as a red flag under § 512(c)(1)(A)(ii) provided its information was suf-
ficiently specific.
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21089
                                C.

   [15] A service provider is eligible for the § 512(c) safe har-
bor only if it “does not receive a financial benefit directly
attributable to the infringing activity, in a case in which the
service provider has the right and ability to control such activ-
ity.” 17 U.S.C. § 512(c)(1)(B). UMG appeals the district
court’s determination that Veoh did not have the necessary
right and ability to control infringing activity and thus
remained eligible for safe harbor protection. We conclude the
district court was correct, and therefore affirm.15

   “Statutory interpretation begins with the language of the
statute.” Children’s Hosp. & Health Ctr. v. Belshe, 188 F.3d
1090, 1096 (9th Cir. 1999). When terms are not defined
within a statute, they are accorded their plain and ordinary
meaning, which can be deduced through reference sources
such as general usage dictionaries. See Bilski v. Kappos, 130
S. Ct. 3218, 3226 (2010). “[S]tatutory language must always
be read in its proper context,” McCarthy v. Bronson, 500 U.S.
136, 139 (1991), and “[i]n determining the meaning of the
statute, we look not only to the particular statutory language,
but to the design of the statute as a whole and to its object and
policy,” Crandon v. United States, 494 U.S. 152, 158 (1990).
We must, if possible, interpret a statute such that all its lan-
guage is given effect, and none of it is rendered superfluous.
See TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001).

   [16] Whether Veoh had the requisite “ability to control”
the infringing activity at issue depends on what the statute
means by that phrase, which the statute does not define. Look-
ing first to the dictionary, “ability” is defined as “the quality
or state of being able: physical, mental, or legal power to per-
form: competence in doing”; and “able” is in turn defined as
“possessed of needed powers (as intelligence or strength) or
  15
    We need not consider whether Veoh received “a financial benefit
directly attributable to the infringing activity.”
21090   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
of needed resources (as means or influence) to accomplish an
objective . . . : constituted or situated so as to be susceptible
or readily subjected to some action or treatment.” Webster’s
Third New International Dictionary 3, 4 (2002). “Control” is
defined as having the “power or authority to guide or manage:
directing or restraining domination.” Id. at 496. Where, as
here, it is a practical impossibility for Veoh to ensure that no
infringing material is ever uploaded to its site, or to remove
unauthorized material that has not yet been identified to Veoh
as infringing, we do not believe that Veoh can properly be
said to possess the “needed powers . . . or needed resources”
to be “competen[t] in” exercising the sort of “restraining dom-
ination” that § 512(c)(1)(B) requires for denying safe harbor
eligibility.

   As discussed, in the knowledge context it is not enough for
a service provider to know as a general matter that users are
capable of posting unauthorized content; more specific
knowledge is required. Similarly, a service provider may, as
a general matter, have the legal right and necessary technol-
ogy to remove infringing content, but until it becomes aware
of specific unauthorized material, it cannot exercise its
“power or authority” over the specific infringing item. In
practical terms, it does not have the kind of ability to control
infringing activity the statute contemplates. See Viacom Int’l
Inc. v. YouTube, Inc., 718 F. Supp. 2d 514, 527 (S.D.N.Y.
2010) (“[T]he provider must know of the particular case
before he can control it.” (emphasis added)); cf. Perfect 10,
Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1174 (9th Cir. 2007)
(“Google’s supervisory power is limited because Google’s
software lacks the ability to analyze every image on the
[I]nternet, compare each image to all the other copyrighted
images that exist in the world . . . and determine whether a
certain image on the web infringes someone’s copyright.”
(alterations in original) (internal quotation marks omitted)).

  Our reading of § 512(c)(1)(B) is informed and reinforced
by our concern that the statute would be internally inconsis-
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21091
tent were we to interpret the “right and ability to control” lan-
guage as UMG urges. First, § 512(m) cuts against holding that
Veoh’s general knowledge that infringing material could be
uploaded to its site triggered an obligation to “police” its ser-
vices to the “fullest extent” possible. As we have explained,
§ 512(m) provides that § 512(c)’s safe harbor protection may
not be conditioned on “a service provider monitoring its ser-
vice or affirmatively seeking facts indicating infringing activi-
ty.” UMG’s reading of the “right and ability to control”
language would similarly run afoul of CCBill, 488 F.3d at
1113-14, which likewise clarified that § 512(c) “impose[s] no
such investigative duties on service providers,” and “place[s]
the burden of policing copyright infringement . . . squarely on
the owners of the copyright.” We are not persuaded by
UMG’s suggestion that Congress meant this limitation on the
duty to monitor to apply only to service providers who do not
receive a direct financial benefit under subsection (B). Rather,
we conclude that a service provider must be aware of specific
infringing material to have the ability to control that infring-
ing activity within the meaning of § 512(c)(1)(B). Only then
would its failure to exercise its ability to control deny it a safe
harbor.

   Second, § 512(c) actually presumes that service providers
have the sort of control that UMG argues satisfies the
§ 512(c)(1)(B) “right and ability to control” requirement: they
must “remove[ ] or disable access to” infringing material
when they become aware of it. 17 U.S.C. § 512(c)(1)(A)(iii)
& (C). Quoting Napster, 239 F.3d at 1024, UMG argues that
service providers have “the right and ability to control”
infringing activity, § 512(c)(1)(B), as long as they have “the
ability to locate infringing material” and “terminate users’
access.” Under that reading, service providers would have the
“right and ability to control” infringing activity regardless of
their becoming “aware of” the material. Under that interpreta-
tion, the prerequisite to § 512(c) protection under
§ 512(c)(1)(A)(iii) and (C), would at the same time be a dis-
qualifier under § 512(c)(1)(B). We agree with Judge Matz that
21092     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
“Congress could not have intended for courts to hold that a
service provider loses immunity under the safe harbor provi-
sion of the DMCA because it engages in acts that are specifi-
cally required by the DMCA.” UMG II, 665 F. Supp. 2d at
1113 (quoting Hendrickson v. eBay, Inc., 165 F. Supp. 2d
1082, 1093-94 (C.D. Cal. 2001)) (internal quotation marks
omitted); see also Io Grp., Inc. v. Veoh Networks, Inc., 586 F.
Supp. 2d 1132, 1151 (N.D. Cal. 2008) (same); Lee, supra, 32
Colum. J.L. & Arts at 247 (“A[ ] [service provider’s] ability
to remove materials posted by third parties does not satisfy
the ‘right and ability to control’ prong, because such power is
necessary for a[ ] [service provider] to satisfy the basic
requirement of ‘takedown’ under the DMCA.”).16

   [17] Accordingly, we hold that the “right and ability to
control” under § 512(c) requires control over specific infring-
ing activity the provider knows about. A service provider’s
general right and ability to remove materials from its services
is, alone, insufficient. Of course, a service provider cannot
willfully bury its head in the sand to avoid obtaining such spe-
cific knowledge. Viewing the evidence in the light most
  16
     Most courts that have confronted this question have likewise declined
to assume that Congress created this Catch-22. See, e.g., Perfect 10 v.
Cybernet Ventures, Inc., 213 F. Supp. 2d 1146, 1181 (C.D. Cal. 2002)
(“[C]losing the safe harbor based on the mere ability to exclude users from
the system is inconsistent with the statutory scheme.”); eBay, 165 F. Supp.
2d at 1093 (“[T]he ‘right and ability to control’ the infringing activity, as
the concept is used in the DMCA, cannot simply mean the ability of a ser-
vice provider to remove or block access to materials posted on its website
or stored in its system. To hold otherwise would defeat the purpose of the
DMCA and render the statute internally inconsistent.”); CoStar Grp. Inc.
v. LoopNet, Inc., 164 F. Supp. 2d 688, 702 (D. Md. 2001) (“It would be
inconsistent . . . if in order to get into the safe harbor, the provider needed
to lack the control to remove or block access.”), aff’d, 373 F.3d 544 (4th
Cir. 2004); see also Lee, supra, 32 Colum. J.L. & Arts at 239, 247-48 &
nn.59-65 (noting that “most courts have interpreted the ‘right and ability
to control such activity’ portion of Section 512(c)(1)(B), as being nar-
rower than the analogous standard under vicarious liability,” and collect-
ing cases).
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21093
favorable to UMG, as we must here, we agree with the district
court there is no evidence that Veoh acted in such a manner.
Rather, the evidence demonstrates that Veoh promptly
removed infringing material when it became aware of specific
instances of infringement. Although the parties agree, in retro-
spect, that at times there was infringing material available on
Veoh’s services, the DMCA recognizes that service providers
who are not able to locate and remove infringing materials
they do not specifically know of should not suffer the loss of
safe harbor protection.

   UMG seeks to avoid our reading of the statute’s plain lan-
guage and structure by arguing that we should instead inter-
pret § 512(c) as we read similar language in the common law
vicarious liability context in Napster, 239 F.3d at 1024. We
are unpersuaded for several reasons, and conclude instead, as
previously discussed, that whereas the vicarious liability stan-
dard applied in Napster can be met by merely having the gen-
eral ability to locate infringing material and terminate users’
access, see Napster, 239 F.3d at 1024, § 512(c) requires
“something more,” Cybernet Ventures, 213 F. Supp. 2d at
1181 (internal quotation marks omitted).

   First, § 512(c) nowhere mentions the term “vicarious liabil-
ity.” Although it uses a set of words that has sometimes been
used to describe common law vicarious liability, the language
used in the common law standard is loose and has varied. For
example, Metro-Goldwyn-Mayer Studios Inc. v. Grokster,
Ltd., 545 U.S. 913, 930 n.9 (2005), refers to “supervis[ing]
the direct infringer” rather than “control[ing] such [infringing]
activity,” § 512(c)(1)(B), and “supervise” and “control” are
different in potentially significant ways. “Control,” which we
have noted means having the “power or authority to guide or
manage: directing or restraining domination,” involves more
command than “supervise,” which means “to look over,
inspect, oversee.” Webster’s Third New International Dictio-
nary 496, 2296.
21094     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
   Second, Napster was decided after the DMCA was enacted,
so Congress could not have intended to codify Napster’s pre-
cise application upon which UMG relies. Third, although not
definitive, the legislative history informs our conclusion that
Congress did not intend to exclude from § 512(c)’s safe har-
bor all service providers who would be vicariously liable for
their users’ infringing activity under the common law. The
legislative history did, at one point, suggest an intention to
codify the “right and ability to control” element of vicarious
infringement, and § 512(c)(1)(B) was not modified following
that report.17 That report, however, referred to a version of the
bill different from the one ultimately passed, and the discus-
sion of vicarious liability is omitted from all later reports and,
notably, from the statutory language. See H.R. Rep. No. 105-
551, pt. 2, at 54; S. Rep. No. 105-190, at 44-45; H.R. Conf.
Rep. No. 105-796, at 64 (1998), reprinted in 1998
U.S.C.C.A.N. 639, 649.

   Subsequent legislative statements help clarify Congress’
intent. First, Congress explicitly stated in three different
reports that the DMCA was intended to “protect qualifying
service providers from liability for all monetary relief for
direct, vicarious and contributory infringement.” H.R. Conf.
Rep. No. 105-796, at 64, 1998 U.S.C.C.A.N. at 649 (emphasis
added); S. Rep. No. 105-190, at 18, 36; H.R. Rep. No. 105-
551, pt. 2, at 50. Under UMG’s interpretation, however, every
service provider subject to vicarious liability would be auto-
matically excluded from safe harbor protection. Second, Con-
gress made clear that it intended to provide safe harbor
protection not by altering the common law vicarious liability
standards, but rather by carving out permanent safe harbors to
that liability for Internet service providers even while the
  17
      “The financial benefit standard in subparagraph (B) is intended to cod-
ify and clarify the direct financial benefit element of vicarious liability
. . . . The ‘right and ability to control’ language in Subparagraph (B) codi-
fies the second element of vicarious liability.” H.R. Rep. No. 105-551, pt.
1, at 25-26.
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS         21095
common law standards continue to evolve. See S. Rep. No.
105-190, at 17 (“There have been several cases relevant to
service provider liability for copyright infringement. Most
have approached the issue from the standpoint of contributory
and vicarious liability. Rather than embarking upon a whole-
sale clarification of these doctrines, the Committee decided to
leave current law in its evolving state and, instead, to create
a series of ‘safe harbors,’ for certain common activities of ser-
vice providers. A service provider which qualifies for a safe
harbor, receives the benefit of limited liability.” (footnote
omitted)).

   Given Congress’ explicit intention to protect qualifying ser-
vice providers who would otherwise be subject to vicarious
liability, it would be puzzling for Congress to make § 512(c)
entirely coextensive with the vicarious liability requirements,
which would effectively exclude all vicarious liability claims
from the § 512(c) safe harbor. See, e.g., Lee, supra, 32
Colum. J.L. & Arts at 236-37 (acknowledging that interpret-
ing the DMCA to exclude service providers subject to vicari-
ous liability would “undo the benefits of the safe harbors
altogether” (quoting Mark A. Lemley, Rationalizing Internet
Safe Harbors, 6 J. Telecomm. & High Tech. L. 101, 104
(2007)) (internal quotation marks omitted)). In addition, it is
difficult to envision, from a policy perspective, why Congress
would have chosen to exclude vicarious infringement from
the safe harbors, but retain protection for contributory
infringement. It is not apparent why the former might be seen
as somehow worse than the latter. See id. at 243-44.

   Furthermore, if Congress had intended that the
§ 512(c)(1)(B) “right and ability to control” requirement be
coextensive with vicarious liability law, the statute could have
accomplished that result in a more direct manner.

    It is conceivable that Congress [would have]
    intended that [service providers] which receive a
    financial benefit directly attributable to the infring-
21096   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
    ing activity would not, under any circumstances, be
    able to qualify for the subsection (c) safe harbor. But
    if that was indeed their intention, it would have been
    far simpler and much more straightforward to simply
    say as much. The Court does not accept that Con-
    gress would express its desire to do so by creating a
    confusing, self-contradictory catch-22 situation that
    pits 512(c)(1)(B) and 512(c)(1)(C) directly at odds
    with one another, particularly when there is a much
    simpler explanation: the DMCA requires more than
    the mere ability to delete and block access to infring-
    ing material after that material has been posted in
    order for the [service provider] to be said to have
    “the right and ability to control such activity.”

Ellison v. Robertson, 189 F. Supp. 2d 1051, 1061 (C.D. Cal.
2002), aff’d in part and rev’d in part on different grounds,
357 F.3d 1072 (9th Cir. 2004). Indeed, in the anti-
circumvention provision in Title I of the DMCA, which was
enacted at the same time as the § 512 safe harbors, Congress
explicitly stated, “Nothing in this section shall enlarge or
diminish vicarious or contributory liability for copyright
infringement in connection with any technology, product, ser-
vice, device, component, or part thereof.” 17 U.S.C.
§ 1201(c)(2). “If Congress had intended to exclude vicarious
liability from the DMCA [Title II] safe harbors, it would have
done so expressly as it did in Title I of the DMCA.” Lee,
supra, 32 Colum. J.L. & Arts at 242.

   [18] In light of the DMCA’s language, structure, purpose
and legislative history, we are compelled to reject UMG’s
argument that the district court should have employed Nap-
ster’s vicarious liability standard to evaluate whether Veoh
had sufficient “right and ability to control” infringing activity
under § 512(c). Although in some cases service providers sub-
ject to vicarious liability will be excluded from the § 512(c)
safe harbor, in others they will not. Because we conclude that
             UMG RECORDINGS v. SHELTER CAPITAL PARTNERS                  21097
Veoh met all the § 512(c) requirements, we affirm the entry
of summary judgment in its favor.

                                       III.

   [19] UMG also appeals the district court’s Rule 12(b)(6)
dismissal of its complaint against the Investor Defendants for
vicarious infringement, contributory infringement and induce-
ment of infringement. It is well-established that “[s]econdary
liability for copyright infringement does not exist in the
absence of direct infringement . . . .” Napster, 239 F.3d at
1013 n.2. UMG argues, however, that even if summary judg-
ment was properly granted to Veoh on the basis of the DMCA
safe harbor, as we have held it was, “the [Investor] Defen-
dants remain potentially liable for their related indirect
infringement” because the district court did not “make a find-
ing regarding Veoh’s direct infringement,” and the Investor
Defendants do not qualify as “service providers” who can
receive DMCA safe harbor protection. The Investor Defen-
dants argue that it would be illogical to impose greater liabil-
ity on them than on Veoh itself. Although we agree that this
would create an anomalous result, we assume without decid-
ing that the suit against the Investor Defendants can properly
proceed even though Veoh is protected from monetary liabil-
ity by the DMCA.18 Reaching the merits of UMG’s secondary
  18
    In Perfect 10, Inc. v. Visa International Service Ass’n, 494 F.3d 788
(9th Cir. 2007), we commented on a similar circumstance. There, the
plaintiff sought secondary liability against a credit card company that had
processed payments for websites that posted infringing materials. Visa
observed that,
       The result, under Perfect 10’s theories, would therefore be that a
       service provider with actual knowledge of infringement and the
       actual ability to remove the infringing material, but which has not
       received a statutorily compliant notice, is entitled to a safe harbor
       from liability, while credit card companies with actual knowledge
       but without the actual ability to remove infringing material,
       would benefit from no safe harbor. We recognize that the DMCA
       was not intended to displace the development of secondary liabil-
21098     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
liability arguments, we hold that the district court properly
dismissed the complaint.

   [20] UMG first alleges that the Investor Defendants are lia-
ble for contributory infringement. “[O]ne who, with knowl-
edge of the infringing activity, induces, causes or materially
contributes to the infringing conduct of another, may be held
liable as a ‘contributory’ infringer.” Fonovisa, Inc. v. Cherry
Auction, Inc., 76 F.3d 259, 264 (9th Cir. 1996) (quoting
Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443
F.2d 1159, 1162 (2d Cir. 1971)) (alteration in original) (inter-
nal quotation marks omitted); see also Grokster, 545 U.S. at
930 (“One infringes contributorily by intentionally inducing
or encouraging direct infringement.”). In Fonovisa, 76 F.3d at
264, we established the “site and facilities” test: “providing
the site and facilities for known infringing activity is suffi-
cient to establish contributory liability” where the defendant
“actively strives to provide the environment and the market
for counterfeit . . . sales to thrive.” The district court con-
cluded this test was not met, dismissing the complaint because
UMG did “not allege sufficiently that [the Investor Defen-
dants] gave material assistance in helping Veoh or its users
accomplish infringement.” We agree.

    ity in the courts; rather, we simply take note of the anomalous
    result Perfect 10 seeks.
Id. at 795 n.4. We remain concerned about the possibility of imposing sec-
ondary liability on tangentially involved parties, like Visa and the Investor
Defendants, while those accused of direct infringement receive safe harbor
protection. “[B]y limiting the liability of service providers,” the DMCA
sought to assuage any “hesitat[ion] to make the necessary investment in
the expansion of the speed and capacity of the Internet.” S. Rep. No. 105-
190, at 7. Congress was no doubt well aware that service providers can
make the desired investment only if they receive funding from investors
like the Investor Defendants. Although we do not decide the matter today,
were we to hold that Veoh was protected, but its investors were not, inves-
tors might hesitate to provide the necessary funding to companies like
Veoh, and Congress’ purpose in passing the DMCA would be under-
mined.
        UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21099
   UMG acknowledges that funding alone cannot satisfy the
material assistance requirement. It thus argues that the Inves-
tor Defendants “provided Veoh’s necessary funding and
directed its spending” on “basic operations including . . .
hardware, software, and employees” — “elements” UMG
argues “form ‘the site and facilities’ for Veoh’s direct
infringement.” UMG thus attempts to liken its case to UMG
Recordings, Inc. v. Bertelsmann AG et al., 222 F.R.D. 408
(N.D. Cal. 2004), where the district court denied an investor’s
motion to dismiss claims of contributory infringement. In
Bertelsmann, however, the investor was Napster’s “only
available source of funding,” and thus “held significant power
and control over Napster’s operations.” Id. at 412. Here, by
contrast, there were multiple investors, and none of the Inves-
tor Defendants could individually control Veoh. Accordingly,
UMG hinges its novel theory of secondary liability on the
contention that the three Investor Defendants together took
control of Veoh’s operations by “obtain[ing] three of the five
seats on Veoh’s Board of Directors,” and effectively provided
the “site and facilities” for direct infringement by wielding
their majority power to direct spending.

   Even assuming that such joint control, not typically an ele-
ment of contributory infringement, could satisfy Fonovisa’s
site and facilities requirement, UMG’s argument fails on its
own terms, because the complaint nowhere alleged that the
Investor Defendants agreed to work in concert to this end.
UMG suggests that it “did allege that the [Investor] Defen-
dants agreed to ‘operate’ Veoh jointly — UMG alleged that
the [Investor] Defendants operated Veoh by ‘s[eeking] and
obtain[ing] seats on Veoh’s Board of Directors as a condition
of their investments.’ ” But three investors individually
acquiring one seat apiece is not the same as agreeing to oper-
ate as a unified entity to obtain and leverage majority control.
Unless the three independent investors were on some level
working in concert, then none of them actually had sufficient
control over the Board to direct Veoh in the way UMG con-
tends. This missing allegation is critical because finding sec-
21100     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
ondary liability without it would allow plaintiffs to sue any
collection of directors making up 51 percent of the board on
the theory that they constitute a majority, and therefore
together they control the company. Without this lynchpin alle-
gation, UMG’s claim that the Investor Defendants had suffi-
cient control over Veoh to direct its spending and operations
in a manner that might theoretically satisfy the “site and facil-
ities” test falls apart. We therefore affirm the dismissal of
UMG’s contributory infringement claim.

   This missing allegation likewise requires us to affirm the
district court’s dismissal of UMG’s vicarious liability and
inducement of infringement claims. Inducement liability is
proper where “one [ ] distributes a device with the object of
promoting its use to infringe copyright, as shown by clear
expression or other affirmative steps taken to foster infringe-
ment.” Grokster, 545 U.S. at 936-37. Vicarious liability is
warranted if “the defendant profits directly from the infringe-
ment and has a right and ability to supervise the direct infring-
er.” Grokster, 545 U.S. at 930 n.9; see also Visa, 494 F.3d at
802. UMG’s arguments that the Investor Defendants “distrib-
ute[d]” Veoh’s services and had the right and ability to super-
vise the infringing users are premised on the unalleged
contention that the Investor Defendants agreed to act in con-
cert, and thus together they held a majority of seats on the
Board and “maintained operational control over the compa-
ny.” We therefore affirm the dismissal of the complaint
against the Investor Defendants.19
  19
     Although the district court did not reach the right and ability to super-
vise prong in its vicarious liability analysis, resting instead on its determi-
nation that the Investor Defendants did not profit directly from the
infringement, we may affirm a district court’s dismissal for failure to state
a claim “on any basis fairly supported by the record.” Corrie v. Caterpil-
lar, Inc., 503 F.3d 974, 979 (9th Cir. 2007).
          UMG RECORDINGS v. SHELTER CAPITAL PARTNERS                 21101
                                   IV.

   Veoh appeals the district court’s refusal to grant it costs and
attorney’s fees under Federal Rule of Civil Procedure 68.
“Under Rule 68, if a plaintiff rejects a defendant’s offer of
judgment, and the judgment finally obtained by plaintiff is not
more favorable than the offer, the plaintiff must pay the costs
incurred subsequent to the offer.” United States v. Trident
Seafoods Corp., 92 F.3d 855, 859 (9th Cir. 1996).20 “Rule 68
is designed to ‘require plaintiffs to think very hard about
whether continued litigation is worthwhile,’ ” and compensate
defendants for costs they ought not have had to incur. Cham-
pion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016,
1032 (9th Cir. 2003) (quoting Marek v. Chesny, 473 U.S. 1,
11 (1985)). In October 2008, Veoh offered UMG $100,000 to
settle this lawsuit, pursuant to the procedures set forth in Rule
68. UMG declined the offer and ultimately failed to win any
monetary relief. After the district court ruled that Veoh was
entitled to § 512(c) protection, the parties requested the entry
of judgment and stipulated that Veoh “agree[d] to continue to
disable access to the Allegedly Infringing Video Files and to
continue to use hash filtering to prevent [infringing] video
files . . . from being accessed by users,” and UMG “agree[d]
that, even if it were to prevail on its remaining claims against
Veoh . . . , it is entitled to no further relief.”

   [21] Veoh contends that it was entitled to receive Rule 68
costs incurred from the time of its October 2008 settlement
offer. It argues these costs should include attorney’s fees
because Marek, 473 U.S. at 9, held that, “where the underly-
ing statute defines ‘costs’ to include attorney’s fees, . . . such
  20
    Rule 68 provides, in relevant part: “ [A] party defending against a
claim may serve upon an opposing party an offer to allow judgment on
specified terms, with costs then accrued. . . . If the judgment that the
offeree finally obtains is not more favorable than the unaccepted offer, the
offeree must pay the costs incurred after the offer was made.” Fed. R. Civ.
P. 68 (emphasis added).
21102     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
fees are to be included as costs for purposes of Rule 68,” and
the Copyright Act, 17 U.S.C. § 505, provides that a court
“may . . . award a reasonable attorney’s fee to the prevailing
party as part of the costs.” Relying on Trident, the district
court declined to grant attorney’s fees under Rule 68 because
it had previously determined that fees were not “properly
awardable” under § 505.21 Veoh has not challenged the district
court’s decision with regard to § 505, but argues on appeal
that under Rule 68 an award of costs, including fees, was
mandatory. We agree with the district court that, because it
found that attorney’s fees were not “properly awardable”
under § 505 in this case, fees could not be awarded under
Rule 68. We remand to the district court to separately analyze
whether Rule 68 costs, excluding attorney’s fees, are war-
ranted.

                                     A.

   In Marek, the Supreme Court held that “the term ‘costs’ in
Rule 68 was intended to refer to all costs properly awardable
under the relevant substantive statute.” 473 U.S. at 9 (empha-
sis added). We have interpreted this to mean that attorney’s
fees may be awarded as Rule 68 costs only if those fees would
have been properly awarded under the relevant substantive
statute in that particular case. In Trident, 92 F.3d at 860, for
example, the issue was the interplay between the Clean Air
Act (CAA) and Rule 68. Under the CAA, fees may only be
awarded if the action was “unreasonable.” See id.22 Trident
  21
      The court declined to exercise its discretion to grant fees under § 505
despite its conclusion that Veoh was “the prevailing party on the core
issue in the litigation” because it found that, under the factors described
in Fogerty v. Fantasy, Inc., 510 U.S. 517, 533 & 534 n.19 (1994), UMG’s
legal challenge was not “improper, in bad faith, or contrary to the purposes
of the Copyright Act,” and the manner in which it pursued its claims was
not objectively unreasonable.
   22
      When determining whether to award fees under the Copyright Act, we
consider “(1) the degree of success obtained; (2) frivolousness; (3) motiva-
          UMG RECORDINGS v. SHELTER CAPITAL PARTNERS               21103
held that “[t]he only interpretation that gives meaning to
every word in both Rule 68 and the [CAA] is that ‘costs’ in
Rule 68 include attorneys’ fees only if the action was unrea-
sonable.” Id. The fact that fees could have been awarded
under the CAA, had its requirements been met, was insuffi-
cient to make them “properly awardable” within the meaning
of Marek when the district court decided not to grant them in
that case. See id.

   [22] We confronted the same issue with regard to a differ-
ent substantive statute in Champion. There, we considered
whether Rule 68 “costs” included attorney’s fees where Idaho
Code § 12-120(3) permitted the award of fees to a “prevailing
party,” and the district court expressly held that the defendant
had not prevailed within the meaning of that section. See
Champion, 342 F.3d at 1031. Relying on Trident, we held that
“Rule 68 is not intended to expand the bases for a party’s
recovery of attorneys’ fees,” id. at 1029, and thus,

     [j]ust as attorneys’ fees are not “properly awardable”
     to a defendant in a Clean Air Act case unless “the
     court finds that such action was unreasonable,” Tri-
     dent, 92 F.3d at 860, attorneys’ fees are not “prop-
     erly awardable” to a defendant in a case where the
     relevant statute awards attorneys’ fees to a prevailing
     party unless the defendant is a prevailing party
     within the meaning of that statute.

Id. at 1031 (citing Payne v. Milwaukee Cnty., 288 F.3d 1021,
1026 (7th Cir. 2002) (“Briefly put, ‘costs’ cannot encompass
more than the rules or other relevant statutes authorize.”)).

tion; (4) the objective unreasonableness of the losing party’s factual and
legal arguments; and (5) the need, in particular circumstances, to advance
considerations of compensation and deterrence.” Love v. Associated News-
papers, Ltd., 611 F.3d 601, 614-15 (9th Cir. 2010) (citing Fogerty, 510
U.S. at 534 n.19).
21104     UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
Although we have not yet confronted this question in a Copy-
right Act case, Trident and Champion make clear that in this
context as well, because the district court determined that
attorney’s fees were not “properly awardable” to Veoh under
§ 505, they were not awardable under Rule 68 either.23

                                   B.

   Even though Veoh is not entitled to attorney’s fees under
Rule 68, it may be entitled to its other costs. See, e.g., Cham-
pion, 342 F.3d at 1028 (holding that even though attorney’s
fees were not properly awardable under Rule 68, costs
(excluding fees) were mandatory). The district court, how-
ever, did not analyze whether costs apart from fees were war-
ranted. Veoh has already been awarded some of its costs
under Federal Rule of Civil Procedure 54(d), but it argues on
appeal that it is entitled to all of its post-settlement offer costs
under Rule 68. This may be true, if certain conditions are met.
First, costs are awardable under Rule 68 where “the judgment
that the offeree finally obtains is not more favorable than the
unaccepted offer.” Fed. R. Civ. P. 68(d). Veoh argues that
“[b]ecause Veoh was already taking the measures set forth in
the [stipulated] injunction, and UMG was primarily seeking
monetary damages, the value of that stipulation was less than
Veoh’s Rule 68 Offer.” Although this may prove true, the
value of the stipulated injunction is not clear on this record.

  Second, Veoh can recover Rule 68 costs only if it is not a
prevailing defendant. In Delta Air Lines, Inc. v. August, 450
U.S. 346, 352 (1981), the Supreme Court held that Rule 68
“applies only to offers made by the defendant and only to
  23
    Veoh argues that we should not follow Trident because it “misapplied
the Supreme Court’s approach in Marek,” and urges us instead to follow
the Eleventh Circuit’s contrary approach in Jordan v. Time, Inc., 111 F.3d
102, 105 (11th Cir. 1997). We disagree. In Champion, 342 F.3d at 1029-
31, we reaffirmed Trident’s application of Marek and explicitly rejected
the Eleventh Circuit’s approach in Jordan.
         UMG RECORDINGS v. SHELTER CAPITAL PARTNERS        21105
judgments obtained by the plaintiff,” and “therefore is simply
inapplicable [where] it was the defendant that obtained the
judgment.” See also Goldberg v. Pac. Indem. Co., 627 F.3d
752, 755 (9th Cir. 2010) (“Rule 68 does not allow a defendant
to recover costs when judgment is entered in the defendant’s
favor.”). The Court observed that holding otherwise would
create an odd system in which “any settlement offer, no mat-
ter how small, would apparently trigger the operation of the
Rule,” and “[t]hus any defendant, by performing the meaning-
less act of making a nominal settlement offer, could eliminate
the trial judge’s discretion under Rule 54(d).” Delta, 450 U.S.
at 353. Delta rejected such an understanding of Rule 68:

    We cannot reasonably conclude that the drafters of
    the Federal Rules intended on the one hand affirma-
    tively to grant the district judge discretion to deny
    costs to the prevailing party under Rule 54(d) and
    then on the other hand to give defendants — and
    only defendants — the power to take away that dis-
    cretion by performing a token act.

Id.; see also MRO Commc’ns, Inc. v. Am. Tel. & Tel. Co., 197
F.3d 1276, 1280 (9th Cir. 1999) (“Where a defendant prevails
after making an offer of judgment, ‘the trial judge retains his
Rule 54(d) discretion.’ ” (quoting Delta, 450 U.S. at 354)).

   Veoh argues that Delta does not apply because UMG “ac-
tually obtained certain relief” in the form of the parties’ stipu-
lation that Veoh would continue removing infringing content
discovered by its hash filtering system, and thus UMG rather
than Veoh “obtained the judgment.” Delta, 450 U.S. at 352.
Although the district court determined that Veoh was “the
prevailing party on the core issue in the litigation” for § 505
purposes, it did not clarify whether it also concluded that
Veoh was a prevailing defendant under Delta for Rule 68 pur-
poses. We therefore remand to the district court to consider in
the first instance whether Veoh is eligible to receive Rule 68
costs under Delta, and, if so, whether “the judgment that the
21106   UMG RECORDINGS v. SHELTER CAPITAL PARTNERS
offeree finally obtain[ed] [wa]s not more favorable than the
unaccepted offer.” Fed. R. Civ. P. 68(d). If both conditions
are met, then the district court should determine what remain-
ing costs are due to Veoh.

                         CONCLUSION

   We affirm the district court’s determination on summary
judgment that Veoh is entitled to § 512(c) safe harbor protec-
tion, and its dismissal of the claims of secondary liability
against the Investor Defendants. We also affirm its determina-
tion that, in this case, attorney’s fees may not be awarded
under Rule 68. We remand for the district court to consider
in the first instance whether Veoh is entitled to Rule 68 costs
excluding attorney’s fees.

  The parties shall bear their own costs on appeal.

  The motions of the Recording Industry Association of
America et al., the Electronic Frontier Foundation et al., and
eBay Inc. et al., for leave to file amicus curiae briefs are
granted, and the briefs are ordered filed.

  AFFIRMED in part and REMANDED in part.